FOSTER, District Judge.
In this case the defendant in error sued at law to recover a preference alleged to have been given the plaintiff in error by the bankrupt through a confession of judgment and subsequent execution of same on certain seed cotton. The case was tried to a jury and resulted in a verdict for the trustee, defendant in error. Error is assigned that the. verdict of the jury is contrary to the law and the evidence, but it does not appear that any request was made for the court to direct a verdict. The charge of the court is not in the record, nor does it appear that any exception was taken to the charge as given. Therefore the only errors assigned that may be noticed by this court run to the exclusion of two documents offered *1005in evidence by the plaintiff in error. We deem it unnecessary to enter into a discussion of these two items, as the evidence sought to be elicited by them was clearly irrelevant and Immaterial, and the ruling of the court with regard to them was right. Affirmed.